THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE "ACT"), OR UNDER THE SECURITIES LAWS OF CERTAIN
STATES.  THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT
AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM.  INVESTORS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE
FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.  THE ISSUER
OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE
SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS
IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

 

 

FIRST BITCOIN CAPITAL CORP

CONVERTIBLE PROMISSORY NOTE

 

 

$1,400,000.00                                                                                                                         Fleming
Island, Florida

                                                                                                                      
May 12, 2020

 

 

FOR VALUE RECEIVED, First Bitcoin Capital Corp, a Canada corporation (the
"Company") hereby absolutely and unconditionally promises to pay to OBITX, Inc.,
(the "Lender"), on order, the principal amount of one million four hundred
thousand dollars ($1,400,000), together with simple interest on such principal
amount at the rate of nine percent (9%) per annum.

 

1.                           Term and Prepayments. 

 

            All principal and accrued interest under this Note shall be paid in
twenty-four months. At Company’s sole option and detemination , this note may be
converted into equity of First Bitcoin Capital Corp at a 10% discount to rate of
the public price as quoted on the date of election, or into BIT cryptocurrency
at the published rate on the date of election, in whole, or in part, and with a
combination of the two conversion mechanisms.

 

(1)                               The Company may prepay this Note at any time,
either in whole or in part, without premium or penalty and without the prior
consent of the Lender. 

 

(2)                         All payments received under this Note shall be
applied first to accrued interest  on the date of pay­ment and then to the
outstanding principal balance of this Note.

 

2.                     Events of Default; Acceleration. 

 

a.                     The prin­cipal amount of this Note is subject to
prepayment in whole or in part upon the occurrence and during the continuance of
any of the following events (each, an "Event of Default"):  the initiation of
any bankruptcy, insolvency, moratorium, receivership or reorganization by or
against the Company, or a general assignment of assets by the Company for the
benefit of creditors.  Upon the occur­rence of any Event of Default, the entire
unpaid principal balance of this Note and all of the unpaid inter­est accrued
thereon shall be immediately due and payable.

 

1

 



 

            b.         No remedy herein conferred upon the Lender is intended to
be exclusive of any other remedy and each and every remedy shall be cumulative
and in addition to every other remedy hereunder, and under the Purchase
Agreement, now or hereafter existing at law or in equity or otherwise.

 

3.                     Notices. 

 

a.                     All notices, reports and other communications required or
permitted hereunder shall be in writing and may be delivered in person, by
telecopy with written confirmation, overnight delivery service or U.S. mail, in
which event it may be mailed by first-class, certified or registered, postage
prepaid, to the registered address of the recipient.

 

b.                     Each such notice, report or other communication shall for
all purposes underthis Note be treated as effective or having been given when
delivered if delivered personally or, if sent by mail, at the earlier of its
receipt or 72 hours after the same has been deposited in a regularly maintained
receptacle for the deposit of the United States mail, addressed and mailed as
aforesaid, or, if sent by telecopier with written confirmation, at the earlier
of (i) 24 hours after confirmation of transmission by the sending telecopier
machine or (ii) delivery of written confirmation.

 

4.                     Miscellaneous.

 

a.                     No failure or delay by the Lender to exercise any right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege preclude any other right, power or
privilege. The provisions of this Note are severable and if any one provision
hereof shall be held invalid or unenforceable in whole or in part in any
jurisdiction, such invalidity or unenforceability shall affect only such
provision in such jurisdiction. This Note expresses the entire understanding of
the parties with respect to the transactions contemplated hereby. The Company
and every endorser and guarantor of this Note regardless of the time, order or
place of signing hereby waives presentment, demand, protest and notice of every
kind, and assents to any extension or postponement of the time for payment or
any other indulgence, to any substitution, exchange or release of collateral,
and to the addition or release of any other party or person primarily or
secondarily liable.

 

            b.                     If Lender retains an attorney for collection
of this Note, or if any suit orproceeding is brought for the recovery of all, or
any part of, or for protection of the indebtedness respected by this Note, then
the Company agrees to pay all costs and expenses of the suit or proceeding, or
any appeal thereof, incurred by the Lender, including without limitation,
reasonable attorneys' fees.

 

            c.                     This Note shall for all purposes be governed
by and construed in accordancewith the laws of the State of Florida (without
reference to conflict of laws).

 

            d.                     This Note shall be binding upon the Company's
successors and assigns and shallinure to the benefit of the Lender's successors
and assigns.

 

2

 



            e.                     In no event shall the interest rate and other
charges under this Note exceed thehighest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem applicable
hereto. In the event that a court determines that Lender has received interest
and other charges under this Note in excess of the highest permissible rate
applicable hereto, such excess shall be deemed received on account of, and shall
automatically be applied to reduce, the outstanding principal amount hereunder
and the provisions thereof shall be deemed amended to provide for the highest
permissible rate. If there is no outstanding principal amount under this Note,
Lender shall refund such excess to the Company.





IN WITNESS WHEREOF, the Company has caused this Note to be executed by its duly
authorized officer to take effect as of the date first hereinabove written.

 

 

FIRST BITCOIN CAPITAL CORP.

 

By: /s/ Gregory Rubin        

Gregory Rubin,

Chief Executive Officer

 

3

 

